Citation Nr: 1113459	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-27 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left knee arthritis.

2.  Entitlement to service connection for right knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from January 1965 to October 1968, from January 1991 to March 1991, and from February 2003 to December 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case was previously before the Board in August 2009.


FINDING OF FACT

The Veteran has made credible statements as to continuity of knee problems since service.


CONCLUSIONS OF LAW

1.  Left knee arthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Right knee arthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claims, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arthritis may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

June 1968 service treatment records note that the Veteran suffered a right knee abrasion; a dressing was applied, and there was no sign of infection.  No knee disability was noted at the time of the Veteran's September 1968 discharge examination.

The Veteran's November 2003 service separation examination report did not note any knee disability; the Veteran denied that he had any knee trouble on the corresponding Medical History Report.

A March 2004 VA treatment record noted that the Veteran complained of occasional knee swelling and knee pain when walking up stairs.  Examination of the knees revealed that the Veteran had full range of motion, with crepitus.  The diagnosis was degenerative joint disease of the knees.

An October 2004 VA treatment record noted that the Veteran complained of occasional right knee swelling.

A February 2005 VA rheumatology record noted (in pertinent part) that the Veteran complained of pain in the knees.  Physical examination revealed crepitus of the knees upon motion.

At a March 2010 VA examination the Veteran indicated that he began having knee stiffness in 2003 while doing physical fitness training exercises.  He claimed that he sought treatment at an Army hospital and was told to wear elastic knee sleeves and to cut back on his weight bearing activities.  He stated that he did not have any knee pain at the time of the March 2010 VA examination but did have episodic knee pain flare-ups three or four times a year.

Range of motion of the left knee was zero to 120 degrees of active flexion, and range of motion of the right knee was zero to 122 degrees of active flexion.  X-rays revealed mild degenerative arthritis of the knees.  The March 2010 VA examiner stated that while there was no evidence that the Veteran had knee disability during service, but that there was evidence that the Veteran's arthritis had been manifested within one year of the Veteran's discharge from his last period of service.

The Veteran has asserted that he had knee problems during service, and the available records reveal that he sought treatment for his knees in March 2004, October 2004, and February 2005.  In noting the March 2004 VA examiner's diagnosis of arthritis of the knees, the Board acknowledges that as such a diagnosis was not made on the basis of X-ray evidence, the technical requirements for service connection on a presumptive basis (under 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309) may not have been met.  Nevertheless, the Board observes that the March 2010 VA examiner did not in any way question or doubt the legitimacy of the March 2004 VA physician's diagnosis of arthritis of the knees.  

The Veteran is competent to report having knee problems during and after his active service, and as such is consistent with the diagnosis of degenerative joint disease of the knees within months of his service, those assertions are deemed to be credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).

While the Veteran is not competent to diagnose arthritis of the knees, or to state that he had arthritis of the knees during service, lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In sum, the Board finds that the Veteran's statements as to continuity of knee problems since service are credible, and such assertions are supported by the March 2004, October 2004, and February 2005 VA treatment records, as well as by the March 2010 X-rays of the knees.

Based on the foregoing, and resolving doubt in the Veteran's favor, the Board finds that service connection for left knee arthritis and right knee arthritis is warranted.


ORDER

Service connection for left knee arthritis is granted.

Service connection for right knee arthritis is granted.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


